EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Trent L. Hoffman gave authorization for the amendment below on August 5, 2022.

The application has been amended as follows: 
In claim 14, line 14, replaced “the first row” with --the second row--.

Allowable Subject Matter
Claims 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous rejection was made over Benson (US 2005/0056362) in view of Chapman (US 20160332394).  Benson provided a movable frame and multiple rows of rollers (Fig. 7) and teaches that a heater can be provided on the frame (Fig. 1, item 123).  Chapman provides compaction rollers pressed against a composite material using springs (44).  While the Examiner maintains that this combination of references is valid, the references are silent to the amended structure recited in the last four lines of claim 14.  Compare Applicant’s Fig. 5 (embodying the amended feature) to Benson and Chapman. 
The Examiner’s amendment above is unrelated to the reason for allowance of the claim over prior art and is meant to correct an indefiniteness issue identified while preparing the allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742